DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed March 19, 2020, May 19, 2020, and November 6, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on March 19, 2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0087308 (Nakamoto et al.). 
	As to claim 1, Nakamoto et al. teach a liquid electrolyte to be used in a fluoride ion battery (title), the liquid electrolyte comprising: a potassium fluoride (fluoride salt including KF; para 0037, 0041-0042); an alkali metal amide salt including a cation of an alkali metal and an amide anion (including LiFSA; para 0043-0045); and a glyme represented by a general formula R1-O(CHCHO)n-R2, in which R1 and R2 is each independently an alkyl group including 4 or less carbon atoms or a fluoroalkyl group including 4 or less carbon 
	As to claim 2, Nakamoto et al. teach n in the general formula is 3 or 4 (para 0035; claims 1-2).  
	As to claim 3, Nakamoto et al. teach the glyme is a tetraglyme of which the R1 and the R2 are a methyl group and the n is 4 (para 0010, 0034-0036; claims 2-3).  
	As to claim 4, Nakamoto et al. teach the amide anion is bis(fluorosulfonyl)amide (FSA) anion (para 0045; claim 4).
	As to claim 5, Nakamoto et al. teach the alkali metal is Li (para 0045; claim 5).
	As to claim 6, Nakamoto et al. teach a lithium fluoride ion battery (para 0057-0058) with a cathode active 23190105US material layer [1] (para 0063-0064), an anode active material layer [2] (para 0067-0068), and an electrolyte layer [3] formed between the cathode active material layer and the anode active material layer (para 0061-0062) (fig. 1); wherein the electrolyte layer contains the liquid electrolyte according to claim 1 (para 0058; also see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759